UNITED STATES of America, Plaintiff-Appellee,

                                                      v.

                               Leodon RODRIGUEZ, Defendant-Appellant.

                                                No. 99-4098

                                          Non-Argument Calendar.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                July 14, 2000.

Appeal from the United States District Court for the Southern District of Florida.(No. 98-00417-CR-SH),
Shelby Highsmith, Judge.

Before COX, WILSON and RONEY, Circuit Judges.

        PER CURIAM:

        Defendant Leodon Rodriguez appeals his conviction under the Hobbs Act, 18 U.S.C. § 1951(a), for

committing six motel robberies. Two elements are essential for a Hobbs Act prosecution: robbery and an

effect on commerce. See 18 U.S.C. § 1951(a). This appeal focuses on the effect-on-commerce element.

Rodriguez alleges that the evidence did not prove the robberies had the requisite effect on interstate commerce

required under the Act, and that the district court erred in admitting testimony of the motel clerks regarding

the registering of out-of-state guests to show this element. We affirm.

        Between February 6 and February 28, 1998, Rodriguez and a co-defendant not a party to this appeal

robbed five Miami/Dade County motels, one of them twice, for a total of $2,090 by holding up the motels'

front desk clerks at gunpoint. A jury convicted Rodriguez of one count of conspiracy to obstruct commerce

in violation of 18 U.S.C. § 1951(a); five counts of obstructing commerce by robbery, in violation of 18

U.S.C. § 1951(a); and six counts of carrying a firearm during and in relation to the robberies, 18 U.S.C. §

924(c). Defendant was sentenced to a total of 1,381 months in prison. On this appeal, defendant challenges

only his convictions for the Hobbs Act violations.

I.      Insufficiency of the evidence to prove interstate commerce
         We review the sufficiency of the evidence to support Rodriguez's conviction de novo, viewing the

evidence in the light most favorable to the Government and drawing all reasonable inferences and credibility

choices in favor of the jury's verdict. See United States v. Guerra, 164 F.3d 1358, 1359 (11th Cir.1999). The

district court's denial of the motions for a judgment of acquittal will be upheld if a reasonable trier of fact

could conclude that the evidence establishes the defendant's guilt beyond a reasonable doubt. See United

States v. Castleberry, 116 F.3d 1384, 1388 (11th Cir.1997).

         The Hobbs Act literally prohibits any act that "in any way or degree obstructs, delays, or affects

commerce ... by robbery or extortion...." 18 U.S.C. § 1951(a). The Supreme Court has made it clear that the

Hobbs Act's broad jurisdictional language is to be read as meaning what it says: "[The] Act speaks in broad

language, manifesting a purpose to use all the constitutional power Congress has to punish interference with

interstate commerce by extortion, robbery or physical violence. The Act outlaws such interference 'in any

way or degree.' " Stirone v. United States, 361 U.S. 212, 215, 80 S.Ct. 270, 4 L.Ed.2d 252 (1960). The

government needs only to establish a minimal effect on interstate commerce to support a violation of the

Hobbs Act. See United States v. Guerra, 164 F.3d 1358, 1360 (11th Cir.1999); United States v. Castleberry,

116 F.3d 1384, 1387 (11th Cir.1997). A mere "depletion of assets" of a business engaged in interstate

commerce will meet the requirement. See United States v. Guerra, 164 F.3d 1358, 1360 (11th Cir.1999).

         This is the evidence offered to establish that the motel was part of interstate commerce. The motel

desk clerks testified that they personally had registered guests from out-of-state at some point. All but one

motel desk clerk testified that they had registered guests from outside the country. An FBI agent testified that

his review of the guest registration cards at two of the motels indicated there were out-of-state guests. Three

of the motels had available in their lobbies brochures, fliers and other advertisements for tourist attractions

in the local area and other parts of Florida.

        Rather than citing cases where the evidence was held to be insufficient, defendant compares this

relatively sparse amount of evidence to the evidence held sufficient in four other cases: United States v.



                                                       2
Castleberry, 116 F.3d 1384 (11th Cir.1997); United States v. Kaplan, 171 F.3d 1351 (11th Cir.), cert. denied,

--- U.S. ----, 120 S.Ct. 323, 145 L.Ed.2d 252 (1999); United States v. Guerra, 164 F.3d 1358(11th Cir.1999);

and United States v. Paredes, 139 F.3d 840 (11th Cir.1998). These cases do not require a reversal in this

case.

        First, such a comparison overlooks the factual distinctions in these cases which require different types

of proof. Both Castleberry and Kaplan involve extortion schemes where the effect on interstate commerce

was not readily apparent. In Castleberry, the defendant took money from his clients who were charged with

Driving Under the Influence (DUI), and paid money to the prosecutor to "dispose" of their cases. The

government introduced evidence regarding the effect on commerce of nonprosecuted DUI cases as well as

evidence regarding the flow in commerce of fines paid in such cases. At issue in Kaplan was an extortion

scheme involving the defendant and a Panamanian lawyer. In that case, the government introduced evidence

of foreign travel and interstate phone calls. Unlike Castleberry and Kaplan, the interstate commerce

connection in this case is straightforward, involving the robbery of a commercial establishment engaged in

interstate commerce.

        United States v. Guerra, 164 F.3d 1358 (11th Cir.1999) and United States v. Paredes, 139 F.3d 840

(11th Cir.1998) involved cash robberies of establishments that sell products in interstate commerce. In both

cases, the Court held that the government's evidence that the establishments sold goods manufactured from

out of state was sufficient to establish the necessary interstate nexus. See Guerra, 164 F.3d at 1361 ($300

from service station that was part of a nationwide network of gas stations and primarily sold fuel products

drawn from outside the state; forced to close for more than two hours during police investigation and lost

business over next several days); Paredes, 139 F.3d at 844 (Less than $170 in cash from two local

convenient stores not connected to out-of-state stores; small amount of stores' merchandise manufactured

outside of the state). These cases differ from this case. The proof of interstate commerce in this case is

established by the traveling guests of the motels rather than interstate sales of products.



                                                      3
        Second, in determining whether there is a minimal effect on commerce, each case must be decided

on its own facts. Rodriguez correctly states that government did not present evidence here that the motels

closed operations or turned away customers as in Guerra. See Guerra, 164 F.3d at 1361 ("The service station

here lost more than just the money the store clerk handed over to Guerra; it was forced to close for more than

two hours while police investigated the robbery, and it lost business over the next several days."). While such

evidence obviously would have strengthened the government's case, it is not required to satisfy § 1951(a).

Nor does defendant's evidence that these establishments do not require reservations; that they do not belong

to a national chain; or that the majority of their business is from clientele that register at the hotel on a

one-day basis rather than for an extended stay alter the determination. Evidence that these establishments

have at some point registered guests from out-of state is sufficient to establish their connection to interstate

commerce. See United States v. Pearson, 508 F.2d 595 (5th Cir.1975) (Court held that government's

evidence of 1,000 guest registration cards from a large Miami beach hotel sufficient to establish the requisite

nexus to interstate commerce). The government offered evidence that the defendant took $2,090 from the

motels, thereby depleting the assets of these establishments that operate in interstate commerce.

        No cases have been cited or found in which the robbery of motels such as these were held not to

involve interstate commerce. The district court correctly held there to be sufficient evidence in the record

to support the jury's finding that defendant's robberies had at least a minimal effect on interstate commerce.

II.     Hearsay Argument

         As to the evidence relied upon in the sufficiency evaluation, defendant argues that the testimony

from the motel employees that motel guests were from outside of Florida was inadmissible hearsay. He

contends for the first time on appeal, that the admission of this evidence violated the Sixth Amendment's

Confrontation Clause. The district court admitted the testimony pursuant to the catch-all exception to the

hearsay rule, Federal Rule of Evidence 807, which permits admission of hearsay if it is particularly

trustworthy; it bears on a material fact; it is the most probative evidence addressing that fact; its admission



                                                       4
is consistent with the rules of evidence and advances the interests of justice; and its proffer follows adequate

notice to the adverse party.1 Defendant's challenge focuses on the first element: whether the motel clerks'

statements have the appropriate "guarantees of trustworthiness." Fed.R.Evid. 807. The district court did not

err in determining that the testimony met this requirement. All of the motel employees testified that they

registered out-of-state or foreign guests. Employees of four of the motels, Villa Cortez Motel, Las Palmas,

Cheo's Motel and Sunnyside Motel, all testified that their statements were based on their review of documents

such as a driver's license or passport that indicated the guest was from out of state. Although the motel

employee for Miami Executive Hotel did not so testify, an FBI agent testified that his review of guest

registration cards at the hotel indicated there were guests registered from out of state. "The district court has

considerable discretion in determining admissibility under [former] Rule 804(b)(5)." See United States v.

Munoz, 16 F.3d 1116, 1122 (11th Cir.1994)(In 1997, the contents of Federal Rules of Evidence 803(24) and

804(b)(5) were combined and transferred to the new Rule 807.) Under the circumstances of this case, the

court did not abuse that discretion. Nor was there plain error in evaluating defendant's Confrontation Clause

claim. See Idaho v. Wright, 497 U.S. 805, 813-21, 110 S.Ct. 3139, 111 L.Ed.2d 638(1990)(indicating that

under the Confrontation Clause, as under the hearsay rules, courts must evaluate the totality of the

circumstances to determine whether a statement contains particular guarantees of trustworthiness that make

the declaration especially worthy of belief).



    1
     Fed.R.Evid. 807:

                 A statement not specifically covered by Rule 803 or 804 but having equivalent circumstantial
        guarantees of trustworthiness, is not exclude by the hearsay rule, if the court determines that (A) the
        statement is offered as evidence of a material fact; (B) the statement is more probative on the point
        for which it is offered than any other evidence which the proponent can procure through reasonable
        efforts; and (C) the general purposes of these rules and the interests of justice will best be served by
        admission of the statement into evidence. However, a statement may not be admitted under this
        exception unless the proponent of it makes known to the adverse party sufficiently in advance of the
        trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the
        proponent's intention to offer the statement and the particulars of it, including the name and address
        of the declarant.

                                                       5
       The district court's decision to admit the statements was proper under both Rule 807 and the

Confrontation Clause.

       AFFIRMED.




                                                6